Case 2:21-cv-00049-JRG-RSP Document 1 Filed 02/11/21 Page 1 of 11 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 TRAXXAS, L.P.,                                 §
                                                §
        Plaintiff,                              §
                                                §           Civil Action No. 2:21-cv-49
 v.                                             §
                                                §           JURY TRIAL DEMANDED
 SHENZHEN YONGHANG NEW                          §
 ENERGY TECHNOLOGY CO., LTD.,                   §
                                                §
        Defendant.                              §


 COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, AND
                     UNJUST ENRICHMENT


       COMES NOW Plaintiff Traxxas, L.P. and files this Complaint for Trademark

Infringement, Unfair Competition, and Unjust Enrichment against Defendant Shenzhen Yonghang

New Energy Technology Co., Ltd., alleging as follows:

                               I.     NATURE OF THE SUIT

       1.     This is a claim in which Plaintiff seeks injunctive and monetary relief for trademark

infringement and unfair competition arising under the Lanham Act, 15 U.S.C. § 1051 et seq.; and

for trademark infringement, unfair competition, and unjust enrichment arising under Texas

common law.

                                    II.     THE PARTIES

       2.     Plaintiff Traxxas, L.P. (“Traxxas”) is a Texas limited partnership that maintains

its principal place of business in McKinney, Texas.
Case 2:21-cv-00049-JRG-RSP Document 1 Filed 02/11/21 Page 2 of 11 PageID #: 2




        3.       Defendant Shenzhen Yonghang New Energy Technology Co., Ltd. is a Chinese

limited liability company having a principal place of business in Shenzhen City, Guangdong

Province, China.

                              III.    JURISDICTION AND VENUE

        4.       Pursuant to 15 U.S.C. § 1121(a) and 28 U.S.C. §§ 1331 and 1338, this Court has

subject matter jurisdiction over the federal trademark infringement and unfair competition claims

because those claims arise under the Lanham Act, 15 U.S.C. § 1051 et seq.

        5.       Pursuant to 28 U.S.C. § 1367(a), this Court has subject matter jurisdiction over the

state trademark infringement, unfair competition, and unjust enrichment claims because those

claims arise from the same nucleus of operative facts as the federal trademark infringement and

unfair competition claims.

        6.       This Court has specific personal jurisdiction over Defendant as to these claims

pursuant to due process and the Texas Long Arm Statute because these claims arise from

Defendant’s acts or omissions (directly or through intermediaries) in this judicial District,

including but not limited to sales or offers to sell the Accused Products to persons in this District

and/or purposefully and voluntarily placing the Accused Products into the stream of commerce

with the expectation that those Accused Products will be purchased by consumers in Texas and in

this District.

        7.       Venue is proper in this Court under 28 U.S.C. §§ 1391(b)-(d) for the reasons set

forth above. Furthermore, venue is proper because Defendant, directly or through intermediaries,

sells and offers to sell its Accused Products to persons in this District, as discussed below. Each

of Defendant’s acts complained of herein occurring in this District gives rise to proper venue.




Original Complaint                                                                             Page 2
Case 2:21-cv-00049-JRG-RSP Document 1 Filed 02/11/21 Page 3 of 11 PageID #: 3




                                     IV.    BACKGROUND

A.      Traxxas and Its Trademarks

        8.       The business Traxxas operates was started in 1986. Since that time, Traxxas has

grown to become the number-one seller of Ready-to-Run nitro and electric model vehicles in the

United States.

        9.       Since at least January 29, 2009, Traxxas has continuously used the standard

characters “EZ-PEAK” (the “EZ-PEAK Mark”) in interstate commerce to identify, advertise, and

promote its batteries and battery chargers to the consuming public.

        10.      On February 27, 2018, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued to Traxxas United States Trademark Registration No. 5,414,201 (the “EZ-

PEAK Registration”), which comprises the standard characters “EZ-PEAK” as applied to batteries

and battery chargers in International Class 009. A true and correct copy of the EZ-PEAK

Registration is attached hereto as Exhibit 1.

        11.      In addition to the EZ-PEAK Registration, Traxxas owns U.S. Trademark

Registration No. 5,414,274, which comprises a stylized word “EZ-PEAK” as applied to batteries

and battery chargers in International Class 009.

        12.      In addition to the above-referenced USPTO registrations, Traxxas has registered

internationally marks comprising both the standard characters “EZ-PEAK” and a stylized word

“EZ-PEAK.”

        13.      Traxxas has made and continues to make a substantial investment of time, effort,

and expense in the design, manufacturing, and marketing of its batteries and battery chargers

bearing the EZ-PEAK Mark.




Original Complaint                                                                         Page 3
Case 2:21-cv-00049-JRG-RSP Document 1 Filed 02/11/21 Page 4 of 11 PageID #: 4




        14.      As a result of Traxxas’ long use and substantial advertising and promotion of the

EZ-PEAK Mark, the EZ-PEAK Mark has become distinctive and widely known to consumers to

designate Traxxas as the source of products bearing the EZ-PEAK Mark, to distinguish Traxxas

and its products from those of others, and to distinguish the source or origin of Traxxas’ products.

As a result of these efforts by Traxxas, the consuming public in Texas and throughout the United

States widely recognizes and associates the EZ-PEAK Mark with Traxxas and with Traxxas’ high-

quality goods.

        15.      As a result of Traxxas’ long use and substantial advertising and promotion of the

EZ-PEAK Mark in Texas and elsewhere, Traxxas has acquired valuable common law rights in the

EZ-PEAK Mark, including but not limited to the goodwill and reputation of Traxxas, Traxxas’

products, and the EZ-PEAK Mark.

B.      Defendant and Its Products

        16.      Defendant, directly or through intermediaries, sells, offers for sale, distributes, and

advertises in Texas and in this judicial District certain battery chargers (the “Accused Products”)

under the name “EV-PEAK” (the “Accused Mark”).

        17.      Defendant, directly or through intermediaries, sells, offers for sale, distributes, and

advertises the Accused Products in direct competition with products of Traxxas and of Traxxas’

authorized retailers.

        18.      Defendant, directly or through intermediaries, purposefully and voluntarily places

the Accused Products into the stream of commerce with the expectation that they will be purchased

by consumers in Texas and in this judicial District.

        19.      The Accused Products are purchased by consumers in Texas and in this judicial

District.



Original Complaint                                                                                Page 4
Case 2:21-cv-00049-JRG-RSP Document 1 Filed 02/11/21 Page 5 of 11 PageID #: 5




        20.     Defendant, directly or through intermediaries, began selling, offering for sale,

distributing, or advertising the Accused Products after Traxxas began using in commerce the EZ-

PEAK Mark.

        21.     Defendant is not affiliated with or sponsored by Traxxas and has not been

authorized by Traxxas to make, sell, offer for sale, distribute, or advertise any Traxxas products or

any products bearing the EZ-PEAK Mark or any confusingly similar marks.

                                           V.    CLAIMS

A.      Count One: Federal Trademark Infringement

        22.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        23.     Due to the only single-character difference between the two marks, the Accused

Mark so resembles Traxxas’ federally registered EZ-PEAK Mark as to be likely to cause confusion

or mistake or to deceive.

        24.     The similarity of the goods, specifically battery chargers, on or in connection with

which the Accused Mark and Traxxas’ federally registered EZ-PEAK Mark are used further

contributes to the likelihood of confusion, mistake, or deception between the two marks.

        25.     Specifically, the Accused Mark so resembles Traxxas’ federally registered EZ-

PEAK Mark as to be likely to cause confusion or mistake among, or to deceive, customers and

potential customers of the parties, or associates of such customers and potential customers, at least

as to some affiliation, connection, or association of Defendant with Traxxas, or as to the origin,

sponsorship, or approval of the Accused Products by Traxxas.




Original Complaint                                                                             Page 5
Case 2:21-cv-00049-JRG-RSP Document 1 Filed 02/11/21 Page 6 of 11 PageID #: 6




        26.     Defendant is, without Traxxas’ consent, using in commerce the Accused Mark in

connection with the sale, offering for sale, distribution, or advertising of the Accused Products, in

connection with which such use is likely to cause confusion, to cause mistake, or to deceive.

        27.     Defendant is, without Traxxas’ consent, applying the Accused Mark to

advertisements (including at least Internet advertisements) intended to be used in commerce in

connection with the sale, offering for sale, distribution, or advertising of the Accused Products.

        28.     Defendant’s acts complained of herein constitute infringement of Traxxas’

federally registered EZ-PEAK Mark in violation of 15 U.S.C. § 1114(1)(a) and (b).

        29.     Defendant’s acts complained of herein have damaged Traxxas in an amount to be

proven at trial, but no less under 15 U.S.C. § 1117 than either: (a) up to three times Traxxas’ actual

damages from Defendant’s wrongful acts, together with Traxxas’ reasonable costs; or

(b) Defendant’s profits, modified as the Court finds to be just under the circumstances, together

with Traxxas’ reasonable costs.

        30.     Further, unless Defendant’s acts complained of herein are restrained by this Court,

those acts will continue and will continue to cause irreparable injury to Traxxas and to the public

for which there is no adequate remedy at law.

B.      Count Two: Federal Unfair Competition

        31.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        32.     Defendant’s unauthorized use in commerce of the Accused Mark in connection

with the Accused Products falsely designates the origin of the Accused Products, or otherwise

falsely or misleadingly describes or represents facts, which is likely to cause confusion, or to cause

mistake, or to deceive customers and potential customers of the parties, or associates of such


Original Complaint                                                                              Page 6
Case 2:21-cv-00049-JRG-RSP Document 1 Filed 02/11/21 Page 7 of 11 PageID #: 7




customers and potential customers, at least as to some affiliation, connection, or association of

Defendant with Traxxas, or as to the origin, sponsorship, or approval of the Accused Products by

Traxxas.

        33.     Defendant’s unauthorized use in commerce of the Accused Mark in connection

with the Accused Products enables Defendant to trade on and receive the benefit of the goodwill

and reputation built up at great labor and expense by Traxxas over many years, and to gain

acceptance for the Accused Products not solely on their own merits, but on the reputation and

goodwill of Traxxas, Traxxas’ products, and the EZ-PEAK Mark.

        34.     Defendant’s acts complained of herein constitute unfair competition in violation of

15 U.S.C. § 1125(a).

        35.     Defendant’s acts complained of herein have damaged Traxxas in an amount to be

proven at trial, but no less under 15 U.S.C. § 1117 than either: (a) up to three times Traxxas’ actual

damages from Defendant’s wrongful acts, together with Traxxas’ reasonable costs; or

(b) Defendant’s profits, modified as the Court finds to be just under the circumstances, together

with Traxxas’ reasonable costs.

        36.     Further, unless Defendant’s acts complained of herein are restrained by this Court,

those acts will continue and will continue to cause irreparable injury to Traxxas and to the public

for which there is no adequate remedy at law.

C.      Count Three: Texas Trademark Infringement

        37.     Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        38.     Defendant’s acts complained of herein constitute trademark infringement in

violation of Texas state common law.


Original Complaint                                                                              Page 7
Case 2:21-cv-00049-JRG-RSP Document 1 Filed 02/11/21 Page 8 of 11 PageID #: 8




D.      Count Four: Texas Unfair Competition

        39.        Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        40.        Defendant’s acts complained of herein constitute unfair competition in violation of

Texas state common law.

E.      Count Five: Texas Unjust Enrichment

        41.        Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        42.        Defendant’s acts complained of herein unjustly enrich Defendant at Traxxas’

expense because Defendant, through its acts complained of herein, has obtained and continues to

obtain a benefit from Traxxas by taking unfair advantage of the goodwill and reputation of

Traxxas, Traxxas’ products, and the EZ-PEAK Mark.

        43.        Specifically, Defendant has taken unfair advantage of Traxxas by trading on and

profiting from the goodwill and reputation of Traxxas, Traxxas’ products, and the EZ-PEAK Mark,

all of which were developed and are owned by Traxxas, resulting in Defendant wrongfully

obtaining a monetary and reputational benefit for its own business and products.

        44.        Defendant’s acts complained of herein constitute unjust enrichment of Defendant

at Traxxas’ expense in violation of Texas state common law.

                                           VI.    DAMAGES

        45.        Traxxas repeats and incorporates by reference the allegations of the foregoing

paragraphs as if fully set forth herein.

        46.        Defendant’s acts complained of herein have damaged Traxxas in an amount to be

proven at trial.



Original Complaint                                                                              Page 8
Case 2:21-cv-00049-JRG-RSP Document 1 Filed 02/11/21 Page 9 of 11 PageID #: 9




                                VII.    PRAYER FOR RELIEF

        Traxxas respectfully requests the following relief:

        a.      A judgment and order in favor of Traxxas that Defendant has infringed the EZ-

PEAK Mark under federal and Texas state law, as described herein;

        b.      A judgment and order in favor of Traxxas that Defendant has unfairly competed

with Traxxas under federal and Texas state law, as described herein;

        c.      A judgment and order in favor of Traxxas that Defendant has been unjustly enriched

at Traxxas’ expense under Texas state law, as described herein;

        d.      A permanent injunction:

                (1)    enjoining Defendant, its officers, directors, agents, subsidiaries, employees,

                       successors, and assigns, and all persons acting in privity, concert, or

                       participation with it, from using the EZ-PEAK Mark, or any other mark or

                       design (including without limitation the Accused Mark) that is confusingly

                       similar to the EZ-PEAK Mark, and from any attempt to retain any part of

                       the goodwill and reputation misappropriated from Traxxas;

                (2)    requiring Defendant, its officers, directors, agents, subsidiaries, employees,

                       successors, and assigns, and all persons acting in privity, concert, or

                       participation with it, to deliver up and destroy all Accused Products, as well

                       as all signage, advertisements, commercials, Internet postings and

                       advertisements, and any other material bearing or using the EZ-PEAK

                       Mark, or any other mark or design (including without limitation the

                       Accused Mark) that is confusingly similar to the EZ-PEAK Mark; and




Original Complaint                                                                             Page 9
Case 2:21-cv-00049-JRG-RSP Document 1 Filed 02/11/21 Page 10 of 11 PageID #: 10




                 (3)     requiring Defendant to file with this Court and to serve upon Traxxas,

                         within thirty days after the entry and service on Defendant of the injunction,

                         a report in writing and under oath setting forth in detail the manner and form

                         in which Defendant has complied with the injunction;

         e.      A judgment and order directing an accounting to determine Defendant’s profits

 resulting from the activities complained of herein, including Defendant’s profits from any

 continuing post-verdict or post-judgment activities, and that such profits, or, alternatively,

 Traxxas’ actual damages, be paid over to Traxxas, increased as the Court finds to be just under the

 circumstances of this case;

         f.      A judgment and order requiring Defendant to pay Traxxas its damages sustained as

 a result of Defendant’s activities described herein, including supplemental damages for any

 continuing post-verdict or post-judgment activities with an accounting as needed;

         g.      A judgment and order requiring Defendant to pay Traxxas its costs, expenses, and

 pre-judgment and post-judgment interest; and

         h.      Such other and further relief as the Court deems just and proper.

                                      VIII. JURY DEMAND

         Pursuant to Federal Rule of Civil Procedure 38(b), Traxxas requests a jury trial of all issues

 triable of right by a jury.



 Dated: February 11, 2021                               Respectfully submitted,

                                                        By: /s/William E. Davis, III
                                                        William E. Davis, III
                                                        Texas State Bar No. 24047416
                                                        bdavis@davisfirm.com




 Original Complaint                                                                             Page 10
Case 2:21-cv-00049-JRG-RSP Document 1 Filed 02/11/21 Page 11 of 11 PageID #: 11




                                          Debra Coleman (Of Counsel)
                                          Texas State Bar No. 24059595
                                          dcoleman@davisfirm.com
                                          Ty Wilson
                                          Texas State Bar No. 24106583
                                          twilson@davisfirm.com
                                          The Davis Firm, PC
                                          213 N. Fredonia Street, Suite 230
                                          Longview, Texas 75601
                                          Telephone: (903) 230-9090
                                          Facsimile: (903) 230-9661

                                          Counsel for Plaintiff Traxxas, L.P.




 Original Complaint                                                             Page 11
